Case 1:19-cv-01543-CFC-SRF Document 4 Filed 08/19/19 Page 1 of 1 PageID #: 228




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

SENSORMATIC ELECTRONICS, LLC,                  )
                                               )
                 Plaintiff,                    )
                                               )          C.A. No. ___________
          v.                                   )
                                               )          JURY TRIAL DEMANDED
WYZE LABS, INC.,                               )
                                               )
                 Defendant.                    )

                               RULE 7.1 DISCLOSURE STATEMENT

                 Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Sensormatic

Electronics, LLC hereby states as follows:

                 Sensormatic Electronics, LLC is a wholly owned subsidiary of Johnson Controls

International, plc, and no other parent corporation or publicly-held corporation owns 10% or more

of its stock.

                                               ASHBY & GEDDES

                                               /s/ Steven J. Balick

                                               Steven J. Balick (#2114)
                                               Andrew C. Mayo (#5207)
                                               500 Delaware Avenue, 8th Floor
 Of Counsel:                                   P.O. Box 1150
                                               Wilmington, DE 19899
 Jeffrey N. Costakos                           (302) 654-1888
 Kadie M. Jelenchick                           sbalick@ashbygeddes.com
 Kevin J. Malaney                              amayo@ashbygeddes.com
 Sarah E. Rieger
 FOLEY & LARDNER LLP                           Attorneys for Plaintiff
 777 East Wisconsin Avenue                     Sensormatic Electronics, LLC
 Milwaukee, WI 53202-5306
 (414) 271-2400

 Dated: August 19, 2019




{01478953;v1 }
